internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil dollar_figure x geographic area z number dear you asked for advance approval of your scholarship and educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will award scholarships to students to improve access to higher education for deserving students lacking the financial resources to cover tuition and expenses you will award artist grants to support deserving artists in their efforts to develop their skills and talents you currently plan to award up to z grants annually each of which may be under either code sec_4945 or code sec_4945 at the discretion of your board_of directors scholarship grant applicants must be citizens or legal residents of the united_states who are resident in x at the time of application_for the grant and who are enrolled in an letter catalog number 58263t a criteria for eligibility scholarship grants undergraduate or graduate program at an institution_of_higher_education described in sec_170 of the code or intend to enroll in such a program in the immediate following academic year artistic grants artistic grant applicants must be citizens or legal residents of the united_states who are resident in x at the time of application_for the grant and who have demonstrated excellence in an artistic literary or musical endeavor prior to applying for the grant b selection criteria the criteria for selection of grant recipients are designed to identify those students or artists who have the greatest need for assistance and who show strong potential to succeed in their program of higher education or artistic endeavor recipients are selected on the basis of financial need prior academic performance for scholarship grants recommendations from instructors for scholarship grants demonstrated artistic excellence for artistic grants a written_statement or personal interview which provides relevant information as to the applicant's motivation character ability achievement potential and plans for the future c nondiscrimination policy you will select grant recipients on an objective and nondiscriminatory basis recipients you will not discriminate on the basis of race gender sexual orientation ethnicity nationality or religion you may however take into account the accomplishments of applicants who have overcome significant obstacles including particular barriers presented by their economic circumstances physical disabilities or membership in a minority group in selecting d persons not eligible to receive awards past or present directors or officers any family members of such individuals and any person who is considered a disqualified_person with respect to you within the meaning of code sec_4946 are not eligible to receive your grants e selection process applications all applicants must submit an application including letter catalog number 58263t a short written_statement of financial need a short biographical record a description of the goals or course of study which the applicant expects the grant to help the applicant achieve a completed questionnaire to determine whether the applicant is a disqualified_person with respect to you as that term is defined in code sec_4946 proof of residency in x for scholarship applicants transcripts for all completed terms in any program of secondary or postsecondary education in which the applicant has enrolled for scholarship applicants proof of enrollment in or admission to the institution_of_higher_education which they plan to attend references each applicant will be required to submit one or more letters of support and at least two additional references review and selection all applications will be reviewed by your board_of directors which will evaluate the applications based on the selection criteria and grant procedures you will provide each award recipient with an award letter notifying him or her of the grant award and the terms and conditions of its use including the purposes of the grant the recipient will be required to sign and return a copy of the letter indicating his or her acceptance of the award each scholarship grant recipient will provide a copy of a transcript from the institution at which the recipient is enrolled that will include all courses taken in that academic year within sixty days of the last day of each academic year for which the scholarship award was granted each recipient of an artistic grant will provide you with a report documenting the recipient's progress with respect to the grant’s objective and accounting for_the_use_of grant funds within six months of the first disbursement of grant funds and every six months thereafter including a final report after all grant funds have been used f notification and documentation g payment and use of grant funds all awarded scholarship grant funds will be paid directly to the educational_institution at which the student is enrolled for payment of the recipient's tuition fees and expenses scholarship grants will be used exclusively to pay tuition fees books supplies letter catalog number 58263t equipment board and lodging required to attend and participate in the student's educational program artistic grant funds will be paid directly to the grant recipient such grant funds will be used exclusively for the purposes for which the grant was made h recordkeeping you will keep records concerning the conduct of your grant program which will include d a s o d n o c all information that you secured to evaluate the qualification of applicants the name address and other contact or identifying information for each selected recipient any information on relationships that would cause an applicant or recipient to be a disqualified_person with respect to you within the meaning of code sec_4946 the amount disbursed to each recipient the identified goals and purposes for which each grant is awarded a copy of the award letter signed by the recipient transcripts provided by the recipient if applicable any measures taken to investigate the use of grant funds for improper purposes or to enforce grant terms investigation and enforcement procedures you will initiate an investigation if a grant recipient fails to submit documentation after a reasonable_time has elapsed from its due_date further payments or disbursements will be withheld to the extent possible until it has determined that no part of the grant has been used for improper purposes and until any delinquent transcripts have been submitted if you determine that grant funds have been used for improper purposes all reasonable and appropriate steps will be taken to recover improperly expended funds and to ensure that any funds held by the recipient will be used exclusively for the purposes of the grant award such steps may include legal action unless such action in all probability would not result in satisfaction of execution of a judgment you will not make any further payments to a recipient who has improperly diverted grant funds until you have received any delinquent transcripts or reports and have received assurances from the recipient that future improper diversions will not occur you will require the recipient to take appropriate precautions to prevent further diversions if a scholarship recipient has previously diverted funds and it is determined that the recipient has done so a second time all reasonable and necessary steps will be taken to recover the diverted funds and all future payments may be discontinued alternatively if the diverted funds are in fact recovered or restored and the procedures outlined in the letter catalog number 58263t preceding two sentences are followed further payments may be made if charitable purposes it furthers your basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at letter catalog number 58263t internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely tamera l ripperda director exempt_organizations letter catalog number 58263t
